Citation Nr: 0422285	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim to 
establish that the veteran was insane at the time of the 
commission of the offense that led to his discharge has been 
received.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  He was discharged under other than honorable 
condition; a March 1971 administrative decision determined 
that his discharge was under dishonorable conditions for VA 
purposes.  The veteran died in February 1997.  The appellant 
is the veteran's spouse.  

In its July 1997 rating decision, the RO denied the original 
claim of the appellant to establish that the veteran was 
insane at the time of the commission of the offense that led 
to his discharge.  The appellant was notified of the denial 
of the claim that same month, but did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action in which the 
RO declined to reopen the claim to establish that the veteran 
was insane at the time of the commission of the offense that 
led to his discharge.  The appellant filed a Notice of 
Disagreement (NOD) in November 2000.  A Statement of the Case 
(SOC) was issued in September 2001, but was not sent to the 
appellant; a new SOC was issued in April 2002, and was sent 
to the appellant at her most recent address of record.  The 
appellant filed a substantive appeal in June 2002.  

In a January 2003 decision, the Board denied the appellant's 
claim to reopen.  The appellant filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
Counsel for the VA Secretary and the appellant filed a Joint 
Motion for Remand and to Stay Proceedings in December 2003.  
In an Order also dated in December 2003, the Court granted 
this motion, vacating the January 2003 Board decision and 
remanding the matter to the Board for further proceedings 
consistent with the motion.  




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.
2.	In its July 1997 rating decision, the RO denied the 
appellant's claim to establish that the veteran was insane at 
the time of the commission of the offense that led to his 
discharge.  Although notified of that decision later that 
month, the veteran did not initiate an appeal.

3.	No new evidence added to the record since the July 1997 
denial, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim to establish that the veteran was insane at the time of 
the commission of the offense that led to his discharge.  
   

CONCLUSIONS OF LAW

1.	The RO's July 1997 denial of the appellant's claim to 
establish that the veteran was insane at the time of the 
commission of the offense that led to his discharge is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).

2.	Evidence received since the RO's July 1997 denial is not 
new and material, and the veteran's claim to establish that 
the veteran was insane at the time of the commission of the 
offense that led to his discharge is not reopened.  38 
U.S.C.A.    § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.              
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, as 
well as points raised in the Joint Motion, the Board finds 
all notification and development action needed to render a 
fair decision on this claim has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the appellant has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.

In any event, the Board finds that the notification 
requirements of the VCAA, as well as any pre-VCAA duty to 
assist owed the appellant, have been accomplished.

Through the April 2002 SOC, the RO notified the appellant of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  Thereafter, the appellant was 
given an opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support the claim.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A.   § 5103(a) and 38 C.F.R. § 3.159(b)).  
This duty is usually met through correspondence from the RO 
to the claimant.  In this case, however, on the last page of 
the April 2002 SOC, the RO requested that the appellant 
provide information to enable it to obtain any outstanding VA 
or private treatment records, or other federal records, as 
well as requested that the appellant submit any additional 
evidence in her possession.  The RO also requested that the 
appellant provide authorization to enable it to obtain any 
outstanding private medical records, and enclosed a copy of a 
Form 21-4142 (Authorization for Release of Information).  
Additionally, an August 2001 report of contact between the 
appellant and the RO, documents that the RO contacted the 
appellant and informed her of the provisions of the VCAA, and 
that the appellant informed the RO that she did not have any 
further evidence to submit at that time.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  The Board 
nonetheless finds that any lack of pre-adjudication notice 
in this case has not, in any manner, prejudiced the 
appellant.  

As indicated above, the RO issued the April 2002 SOC 
explaining what was needed to substantiate the claim, within 
approximately one year and four months of the appellant's 
November 2000 NOD of the May 2000 rating decision on appeal, 
and the appellant was subsequently afforded the opportunity 
to respond.  Moreover, the RO specifically notified the 
appellant of the VCAA duties to notify and assist in its 
April 2002 SOC, as noted above; in response, the appellant 
did not provide any information as to the existence of any 
outstanding pertinent medical treatment or other records.  
Significantly, the appellant has not otherwise provided any 
other information as to pertinent treatment or other records 
that have not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As explained below, the Board has 
considered all evidence added to the record.  The appellant 
has also been given opportunities to submit evidence to 
support her claim, and has submitted many documents:  a July 
1995 psychiatric treatment report from the Cherry Hospital in 
Goldsboro, North Carolina; a death certificate and an autopsy 
report dated in February 1997; an April 1998 memorandum from 
the Department of the Army, Board for Correction of Military 
Records; a newspaper article dated in December 1999; a 
certificate from the Superior Court, Edgecombe County, North 
Carolina, dated in August 2001; and personal statements dated 
in August 1997, October 1999, October 2001, and December 
2001.  Significantly, neither the veteran nor her attorney 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on appeal.

II.	Analysis of Petition to Reopen

The appellant has contended, in essence, that the veteran 
changed mentally during his tour in Vietnam, and that in her 
opinion he committed the offense that led to his discharge 
while insane.    

Applicable laws and regulation provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A.             
§ 101(2); 38 C.F.R. § 3.12(a).  The pertinent regulation 
further provides that a discharge or release for certain 
offenses, including willful and persistent misconduct, is 
considered to have been issued under dishonorable conditions.        
38 C.F.R. § 3.12(d)(4).  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  Additionally, a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense causing the 
discharge.  38 C.F.R. § 3.12(b).    

The insanity exception to veterans benefits bar for discharge 
under less than honorable conditions due to willful and 
persistent misconduct, requires only insanity at the time of 
the commission of the offense or offenses leading to a 
person's discharge, not a causal connection between insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996).  In addition, the Court has stated that 38 U.S.C. 
§ 5303(b) and 38 C.F.R. § 3.354 require that the insanity 
must be such that it legally excuses the acts of misconduct.  
Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.  § 3.354(a).

As indicated above, the appellant's claim for VA survivors' 
benefits previously has been considered and denied.  In a 
July 1997 rating decision, the RO considered the assertions 
of the appellant and her representative at that time, and 
adjudicated the claim as one involving a character of 
discharge question.  Evidence considered at the time 
consisted of the veteran's service medical records (SMRs), 
various service personnel records, a March 1971 
administrative decision by the RO with respect to the 
character of the veteran's discharge, the veteran's death 
certificate, and personal statements submitted by the 
appellant.  This evidence reflected that the veteran served 
in Vietnam from June 1968 to July 1969.  He was punished 
under Article 15 in June 1968, May 1969, and October 1969.  
SMRs indicate that during service he received treatment at 
the neuro-psychiatric clinic at Reynolds Army Hospital.  He 
complained of having problems adjusting since his return from 
Vietnam, and agreed to group therapy for the remaining three 
months of his enlistment.  In December 1969, he entered a 
plea of guilty to theft of government property in excess of 
$100, and he was discharged under other than honorable 
conditions in February 1970.  He committed suicide in 
February 1997.  The appellant's statements (and those made by 
her representative on her behalf) reflected the opinion that 
the veteran had changed mentally during his tour in Vietnam, 
and that he was insane when he committed the offense that led 
to his discharge.  

Based on a review of this evidence, the RO concluded that the 
veteran was discharged under conditions other than honorable 
(as administratively determined, in 1971, during the 
veteran's lifetime), and that he was not insane at the time 
he committed the offense causing such discharge.  The 
appellant did not appeal the denial.  That decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in October 1999.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].
In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the July 1997 RO 
decision, in which the RO determined there was no evidence 
that the veteran was insane at the time of the commission of 
the offense that led to his discharge.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's July 1997 
denial in this case includes a July 1995 psychiatric 
treatment report from a private hospital; an autopsy report 
dated February 1997; an April 1998 report from the Department 
of the Army, Board for Corrections of Military Records; a 
newspaper article dated from December 1999; a certificate 
from Superior Court, Edgecombe County, North Carolina, dated 
in August 2001; and documents reflecting the appellant's 
assertions, to include the transcript of the appellant's 
testimony offered during her hearing before an RO hearing 
officer in January 2000.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, this evidence is not 
"material" for purposes of reopening the claim on appeal.  
The report from Cherry Hospital indicates the veteran was 
seen for a single episode of major depression in July 1995 
and was admitted as a danger to himself and others.  The 
autopsy report shows that the veteran's cause of death was 
salicylate overdose, and that other findings included severe 
arteriosclerotic coronary vascular disease and history of 
carcinoma of the penis.  The report from the Department of 
the Army, Board of Corrections of Military Records indicates 
that the appellant applied to have the veteran's discharge 
upgraded in 1998, and that this request was denied.  The 
December 1999 newspaper article pertains to the treatment of 
various health conditions that were often diagnosed in 
veterans, but does not include information specific to the 
veteran.  The court certificate indicates the veteran died 
intestate.  During her hearing, the appellant testified that 
she felt the veteran should have been afforded a psychiatric 
examination at the time of his discharge because he was not 
acting like himself.  

This evidence includes nothing to medically indicate that the 
veteran was insane at the time that he committed the offense 
that led to his discharge under other than honorable 
conditions.  The new medical evidence merely indicates that 
he was treated for a psychiatric disorder 25 years after his 
discharge.  Accordingly, the Board finds that the additional 
medical evidence does not bear directly and substantially 
upon the specific matter under consideration, and, thus, is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Likewise, the court 
certificate, indicating only that the veteran died intestate, 
provides nothing relevant to or probative of the matter under 
consideration.

As regards the appellant's testimony and statements made in 
connection with the petition to reopen, in which a change in 
the veteran's demeanor after his return from Vietnam is 
asserted, the Board notes that these assertions are almost 
identical to the statements the appellant made prior to the 
July 1997 decision.  As this evidence appears to be 
duplicative or cumulative of other evidence (statements) 
previously considered, it is not, by definition, "new."  
The Board would also point out that, as a layperson, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as a determination of the veteran's 
sanity at any given time.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, the criteria 
for reopening the claim to establish that the veteran was 
insane at the time of the commission of the offense that led 
to his discharge are not met, and the RO's July 1997 
determination remains final.  

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to establish that the veteran 
was insane at the time of the commission of the offense that 
led to his discharge has not been received, the appeal is 
denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



